UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6973



DAVID MCKEE,

                                            Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF PRISONS; LIEUTENANT DEWALDS;
WARDEN ZENK; BITTEN BENDER, Captain,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-1025)


Submitted: July 29, 2004                  Decided:   August 17, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David McKee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           David McKee appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).   We have reviewed the record and find that this

appeal is frivolous.    Accordingly, we dismiss the appeal on the

reasoning of the district court.      See McKee v. Federal Bureau of

Prisons, No. CA-03-1025 (E.D. Va. May 25, 2004).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 2 -